THOMAS A. CLARK, Circuit Judge,
specially concurring:
While I concur in the result reached by the majority opinion I cannot subscribe to the scope of the opinion. I interpret 12 U.S.C. § 1823(e) to immunize the FDIC, after it acquires assets from a bank which it insured and which is in receivership or liquidation, from any liability pursuant to an agreement between the insured bank and its customer if the agreement permits diminution in the value of an acquired asset, unless the agreement meets the requirements of the statute, that is, it must be executed in writing by the bank and the person claiming against the bank contemporaneously with the acquisition of the asset by the bank, be approved by the bank’s board of directors, and from the time of its execution be an official record of the bank.
This statute ha$ a significant public policy purpose in protecting the FDIC and depositors of national banks. It protects the integrity of our national banking system by inhibiting a national bank from entering into an unrecorded collateral agreement with its customer, which could diminish an asset of the bank. By virtue of the statute a customer of a bank is on notice that if his loan transaction carries with it an obligation of the bank to be fulfilled during the term of the loan, the agreement must meet the criteria of the statute to be enforceable if the bank goes into receivership under the aegis of the FDIC.
I interpret the majority opinion to extend the statute to every such agreement as just described if a person’s note becomes an asset of a bank, regardless of who the initial obligee is. The following simple example will illustrate my concern. Assume a mortgage company lends one million dollars to a developer in consideration of a note secured by a mortgage on the developer’s property, and contemporaneously writes a letter to the developer agreeing to lend to the developer 75% of the cost of improvements on the land upon certain described terms. Next assume that the mortgage company, to meet its own financial needs, assigns to a national bank the note and mortgage as collateral. Then assume that the mortgage company has financial difficulties, cannot pay the bank, and the bank acquires title to the note and mortgage. Assume further that the bank then goes *364into liquidation and the FDIC acquires the note and mortgage. The developer calls on the mortgage company, bank, and FDIC to fulfill the obligation to‘fund the development, and the mortgage company and bank are unable to and the FDIC refuses. Upon subsequent litigation between the FDIC and the developer, the reach of the majority opinions forbids the developer from relying on his initial agreement with the mortgage company, which was part of the consideration of the loan.
Despite the public policy purposes of the statute, I do not believe that the statute reaches as far as the majority opinion takes it. Such a reach permits an impairment of contracts and in my opinion was never intended by Congress.
Respectfully, I recognize the majority opinion’s reliance upon FDIC v. Hoover-Morris Enterprises, 642 F.2d 785 (5th Cir. 1981). While I do not think that opinion controls this casé I concur in this case rather than dissent. The alleged side agreement there involved an agreement on the part of the mortgage company to accept a deed from the mortgagors as payment for the secured debt in lieu of foreclosure. That agreement was not made contemporaneously with and as part of the consideration of the initial loan, but was made only after the debtor defaulted. Our case differs and applies the statute to an agreement made contemporaneously with the loan and made a part of the entire loan transaction. Cf. Riverside Park Realty Co. v. FDIC, 465 F.Supp. 305 (M.D.Tenn.1978). For the foregoing reasons I do not believe Congress intended the statute to reach an agreement made between an obligor and an obligee which contains covenants on the part of the obligee as well as the obligor, arising in transactions that do not involve a national bank at the time of the making of the loan agreement. The obligor should not be required to anticipate the FDIC as a future assignee with the defenses contained in the statute.